Exhibit 10.1

NAME OF SUBSCRIBER:                                  

SUBSCRIPTION AMOUNT: $                                  

To:                            Surfect Technologies, Inc.

12000-G Candelaria NE

Albuquerque, NM 87112 USA

Attn:            Mr. Steve Anderson,
Chief Executive Officer

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment the publicly-traded company identified below
(the “Company”) which will acquire by merger all of the issued and outstanding
capital stock and the business of  Surfect Technologies, Inc. (“Surfect”).   The
Company is conducting a private placement (the “Offering”) of  Units (the
“Units”), at a purchase price of $25,000 per Unit.  Each Unit shall consist of 
25,000 shares of the Company’s Common Stock (the “Common Stock” or the “Shares”)
and a warrant to purchase 12,500  shares of  Common Stock (a “Warrant”).   Each
Warrant shall be exercisable into one share of Common Stock at a price of $2.00
per share for 48 months after the Closing.

All funds received in the Offering prior to the closing of the Offering (the
“Initial Closing”) shall be held in escrow by American National Bank  (the
“Escrow Agent”) and, upon fulfillment of the other conditions precedent set
forth herein, shall be released from escrow and delivered to the Company at
which time the Units subscribed for as further described below shall be
delivered, subject to Section 8 hereof, to you.

1.             Subscription and Purchase Price

(a)           Subscription.  Subject to the conditions set forth in Section 2
hereof, the undersigned hereby subscribes for and agrees to purchase the number
of Units indicated on page 10 hereof on the terms and conditions described
herein.  The minimum number of Units that may be purchased is one. 
Subscriptions for lesser amounts may be accepted at the discretion of the
Company.

(b)           Purchase of Units.  The undersigned understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Units
shall be $25,000 per Unit, for an aggregate purchase price as set forth on page
10 hereof (the “Aggregate Purchase Price”).  The undersigned’s delivery of this
Agreement to the Company shall be accompanied by payment for the Units
subscribed for hereunder, payable in United States dollars, by check made
payable to the order of “American National Bank, as Escrow Agent for Surfect
Technologies, Inc.,” or by wire transfer of immediately available funds
delivered contemporaneously with the undersigned’s delivery of this Agreement to
Surfect.  The undersigned understands and agrees that, subject to Section 2 and
applicable laws, by executing this Agreement, he, she or it is entering into a
binding agreement.

2.             Acceptance, Offering Term and Closing Procedures

(a)           Acceptance or Rejection.  The obligation of the undersigned to
purchase the Units shall be irrevocable, and the undersigned shall be legally
bound to purchase the Units subject to the terms set forth in this Agreement. 
The undersigned understands and agrees that the Company reserves the right to
reject this subscription for the Units in whole or part in any order at any time
prior to the Closing if, in their reasonable judgment, they deem such action to
be in the best interest of the Company, notwithstanding the undersigned’s prior
receipt of notice of acceptance of the undersigned’s subscription.  In the event
of rejection of this subscription by the Company in accordance with this Section
2, or the sale of the Units is not consummated by the Company for any reason,
this Agreement and any other agreement entered into between the undersigned and
the Company relating to this subscription shall thereafter have no force or
effect, and the Company shall promptly return or cause to be returned to the
undersigned the purchase price remitted to the Escrow Agent, without interest
thereon or deduction therefrom.

A-1


--------------------------------------------------------------------------------




(b)           Offering Term.  The subscription period for the Offering will
begin as of July 27, 2006, and will terminate upon the occurrence of the earlier
of (a) the October 21, 2006, unless extended by the Company for up to two
successive 30-day periods, or (b) the Company’s acceptance of subscriptions for
120 Units and the receipt of payment therefor  (the “Termination Date”).    If
the Company elects to extend the Offering period beyond October 21, 2006 and
subscriptions of at least $2,500,000 of Units are not received and accepted by
the Company by such date, the Company shall provide all prospective subscribers
notice of its intention to so extend the offer and  provide such subscribers
with the opportunity to have all of such subscriber’s funds on deposit with the
Escrow Agent returned, without interest or deduction.

(c)           Closing.  The Closing shall take place at the offices of the
Escrow Agent or such other place as determined by the Company.

3.             Investor’s Representations and Warranties

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company, as follows:

(a)           The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.

(b)           The undersigned acknowledges his, her or its understanding that
the offering and sale of the Shares and Warrants comprising the Units is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) of the Securities Act
and the provisions of Regulation D promulgated thereunder (“Regulation D”).  In
furtherance thereof, the undersigned represents and warrants to the Company as
follows:

(i)            The undersigned realizes that the basis for the exemption from
registration may not be available if, notwithstanding the undersigned’s
representations contained herein, the undersigned is merely acquiring the Shares
and the Warrants comprising the Units for a fixed or determinable period in the
future, or for a market rise, or for sale if the market does not rise.  The
undersigned does not have any such intention.

(ii)           The undersigned is acquiring the Shares and the Warrants
comprising the Units solely for the undersigned’s own beneficial account, for
investment purposes, and not with view to, or resale in connection with, any
distribution of the Shares or the Warrants.

(iii)          The undersigned has the financial ability to bear the economic
risk of his, her or its investment, has adequate means for providing for their
current needs and contingencies, and has no need for liquidity with respect to
the investment in the Company.

(iv)          The undersigned and the undersigned’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, “Advisors”),
have received the Confidential Private Placement Memorandum, dated July  25,
2006, together with all appendices thereto (as such documents may be amended or
supplemented, the “Memorandum”), relating to the private placement by the
Company of the Units, and all other documents requested by the undersigned or
Advisors, if any, have carefully reviewed them and understand the information
contained therein, prior to the execution of this Agreement.

(v)           The undersigned (together with his, her or its Advisors, if any)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the prospective investment in the
Units.  If other than an individual, the undersigned also represents it has not
been organized solely for the purpose of acquiring the Units.

A-2


--------------------------------------------------------------------------------




(c)           The information in the Investor Questionnaire completed and
executed by the undersigned (the “Investor Questionnaire”) is true and accurate
in all respects, and the undersigned is an “accredited investor,” as that term
is defined in Rule 501(a) of Regulation D.

(d)           The undersigned (and his, her or its Advisors, if any) has been
furnished with a copy of the Memorandum.

(e)           The undersigned is not relying on the Company or its affiliates or
sub-agents with respect to economic considerations involved in this investment. 
The undersigned has relied on the advice of, or has consulted with, only his,
her or its Advisors.  Each Advisor, if any, is capable of evaluating the merits
and risks of an investment in the Units as such are described in the Memorandum,
and each Advisor, if any, has disclosed to the undersigned in writing (a copy of
which is annexed to this Agreement) the specific details of any and all past,
present or future relationships, actual or contemplated, between the Advisor and
the Placement Agent, if any, or any affiliate or sub-agent thereof.

(f)            The undersigned represents, warrants and agrees that he, she or
it will not sell or otherwise transfer the Shares or the Warrants comprising the
Units without registration under the Securities Act or an exemption therefrom,
and fully understands and agrees that the undersigned must bear the economic
risk of his, her or its purchase because, among other reasons, the Shares or the
Warrants comprising the Units have not been registered under the Securities Act
or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available.  In
particular, the undersigned is aware that the Shares or the Warrants comprising
the Units are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met.  The
undersigned also understands that, except as otherwise provided in Section 5
hereof, the Company is under no obligation to register the Shares or the
Warrants comprising the Units on his, her or its behalf or to assist them in
complying with any exemption from registration under the Securities Act or
applicable state securities laws.  The undersigned understands that any sales or
transfers of the Shares or the Warrants comprising are further restricted by
state securities laws and the provisions of this Agreement.

(g)           No representations or warranties have been made to the undersigned
by the Company, or any of their respective officers, employees, agents,
sub-agents, affiliates or subsidiaries, other than any representations of the
Company contained herein and in the Memorandum, and in subscribing for the Units
the undersigned is not relying upon any representations other than those
contained herein or in the Memorandum.

(h)           The undersigned understands and acknowledges that his, her or its
purchase of the Units is a speculative investment that involves a high degree of
risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Memorandum and in particular the
matters under the caption “Cautionary Language Regarding Forward-Looking
Statements and Industry Data” and “Risk Factors” therein, and, in particular,
acknowledges that the Company has a limited operating history and is engaged in
a highly competitive business.

(i)            The undersigned’s overall commitment to investments that are not
readily marketable is not disproportionate to the undersigned’s net worth, and
an investment in the Units will not cause such overall commitment to become
excessive.

(j)            The undersigned understands and agrees that the certificates for
the Shares shall bear substantially the following legend until (i) such Shares
shall have been registered under the Securities Act and effectively disposed of
in accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company such Shares may be sold without
registration under the Securities Act, as well as any applicable “blue sky” or
state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT

A-3


--------------------------------------------------------------------------------




BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.

(k)           Neither the U.S. Securities and Exchange Commission (the “SEC”)
nor any state securities commission has approved the Shares or the Warrants
comprising Units or passed upon or endorsed the merits of the Offering or
confirmed the accuracy or determined the adequacy of the Memorandum.  The
Memorandum has not been reviewed by any Federal, state or other regulatory
authority.

(l)            The undersigned and his, her or its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company concerning the offering of the Units and
the business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

(m)          The undersigned is unaware of, is in no way relying on, and did not
become aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the offering and sale of
the Units and is not subscribing for Units and did not become aware of the
offering of the Units through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.

(n)           The undersigned has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent, if any, its
sub-agents or as otherwise described in the Memorandum).

(o)           The undersigned is not relying on the Company, the Placement
Agent, if any, or any of their respective employees, agents or sub-agents with
respect to the legal, tax, economic and related considerations of an investment
in the Units, and the undersigned has relied on the advice of, or has consulted
with, only his, her or its own Advisors.

(p)           The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the future
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.

(q)           No oral or written representations have been made, or oral or
written information furnished, to the undersigned or his, her or its Advisors,
if any, in connection with the offering of the Units which are in any way
inconsistent with the information contained in the Memorandum.

(r)            The undersigned’s substantive relationship with the Placement
Agent, if any, or sub-agents through which the undersigned is subscribing for 
Units  predates the Placement Agent’s or such sub-agents’ contact with the
undersigned regarding an investment in the Units.

(s)           (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of an understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Subscriber or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

A-4


--------------------------------------------------------------------------------




(t)            The foregoing representations, warranties and agreements shall
survive the Closing.

4.             The Company’s Representations and Warranties

The Company hereby acknowledges, agrees with and represents and warrants to each
of the undersigned, as follows:

(a)           The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
has been duly authorized, executed and delivered by the Company and is valid,
binding and enforceable against the Company in accordance with its terms.

(b)           The Shares offered as part of the Units to be issued to the
undersigned pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement,  will be duly and validly issued and will be
fully paid and non-assessable.

(c)           Neither the execution and delivery nor the performance of this
Agreement by the Company will conflict with the Company’s Certificate of
Incorporation or By-laws, as amended to date, or result in a breach of any terms
or provisions of, or constitute a default under, any material contract,
agreement or instrument to which the Company is a party or by which the Company
is bound.

(d)           After giving effect to the transactions contemplated by this
Agreement and immediately after the Closing, the Company will have the
outstanding capital stock as described in the Memorandum.

(e)           The information contained in the Memorandum is true and correct in
all material respects as of its date.

5.             Registration Rights; Market Stand-Off Agreement

(a)           The Company shall prepare and file a registration statement (the
“Registration Statement”) with the SEC covering the resale of the Shares and the
shares of common stock underlying the Warrants (the “Warrant Shares”) by no
later than 60 days after the Termination Date.  The Company shall use its best
efforts to have the Registration Statement declared effective by the SEC as soon
as possible after the initial filing, and in any event no later than 180 days
after the Termination Date, and agrees to use its best efforts to respond
promptly to any SEC comments or questions regarding the Registration Statement. 
The Company will maintain the effectiveness of the Registration Statement from
the date of the effectiveness of the Registration Statement until 24 months
after that date; provided, however, that, if at any time or from time to time
after the date of effectiveness of the Registration Statement, the Company
notifies the undersigned in writing of the existence of a Potential Material
Event (as defined below), the undersigned shall not offer or sell any of the
Shares, or engage in any other transaction involving or relating to the Shares
or the Warrant Shares, from the time of the giving of notice with respect to a
Potential Material Event until the Company notifies the undersigned that such
Potential Material Event either has been disclosed to the public or no longer
constitutes a Potential Material Event; provided, further that, the Company may
not suspend the right of the undersigned pursuant to this Section 5(a) for more
than 60 days in the aggregate.  “Potential Material Event” means the possession
by the Company of material information regarding a potential transaction not
ripe for disclosure in a registration statement, which shall be evidenced by
determinations in good faith by the Board of Directors of the Company that
disclosure of such information in the registration statement would be
detrimental to the business and affairs of the Company.

(b)           If the Company fails to (i) file the Registration Statement with
the SEC on or prior to 60 days after the Termination Date, (ii) obtain
effectiveness of the Registration Statement by the SEC on or prior to 180 days
after the Termination Date, or (iii) maintain effectiveness of the Registration
Statement for 24 months after the date of effectiveness, the Company shall be
obligated to issue to the undersigned additional Shares computed as follows: on
the first day that the Company has failed to file, or to obtain or maintain the
effectiveness of, the Registration Statement, as the case may be (the “First
Determination Date”), the Company shall determine the number of Shares entitled
to the benefit of the registration rights set forth in this Section 5 that are
held by the undersigned (the “Subject Shares”).  Within 30 days following the
First Determination Date, the Company shall issue to the undersigned such number
of Shares equal to 1% of the number of Subject Shares (the “Penalty Shares”). 
Penalty Shares shall also be issuable upon the expiration of each week following
the First Determination Date

A-5


--------------------------------------------------------------------------------




during which the Company has continued to fail to file, or to obtain or maintain
the effectiveness of, the Registration Statement, as the case may be (the
expiration date of each such week being a “Subsequent Determination Date”).  The
number of Penalty Shares issuable following each Subsequent Determination Date
shall be determined and issued in accordance with this section on the same basis
applicable to the First Determination Date; provided, however, that Penalty
Shares previously issued to the undersigned shall be excluded from the
calculation of Subject Shares.  Notwithstanding the foregoing, the Company shall
not be obligated to issue to the undersigned pursuant to this paragraph an
aggregate number of Penalty Shares greater than 10% of the number of Subject
Shares originally subscribed for and held by the undersigned.

(c)           The Company shall notify the undersigned at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the happening of any event as a result of
which, the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.  At the
request of the undersigned, the Company shall also prepare, file and furnish to
the undersigned a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.  The undersigned agrees not to offer or sell
any shares covered by the Registration Statement after receipt of such
notification until the receipt of such supplement or amendment.

(d)           The Company may request the undersigned to furnish the Company
such information with respect to the undersigned and the undersigned’s proposed
distribution of the Shares pursuant to the Registration Statement as the Company
may from time to time reasonably request in writing or as shall be required by
law or by the SEC in connection therewith, and the undersigned agrees to furnish
the Company with such information.

(e)           Each of the Company and the Subscriber shall indemnify the other
party hereto and their respective officers, directors, employees and agents
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) by the indemnifying party of a material fact contained in any
prospectus or other document (including any related registration statement,
notification or the like) incident to any registration of the type described in
this Section 5, or any omission (or alleged omission) by the indemnifying party
to state in any such document a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse
such indemnified party for any legal and any other expenses reasonably incurred
in connection with investigating and defending any such claim, loss, damage,
liability or action; provided that no party will be eligible for indemnification
hereunder to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission based upon written
information furnished by such party for use in connection with such
registration.

(f)            The Subscriber hereby agrees that it will not, without the prior
written consent of the managing underwriter, during the period commencing on the
date  of the final prospectus relating to the Company’s initial underwritten
public offering and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) calendar days)
(i) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any securities of the Company, including (without limitation) shares
of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (whether now owned or hereafter acquired) or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any securities of the
Company, including (without limitation) shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (whether now
owned or hereafter acquired), whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of securities, in cash or
otherwise. The foregoing covenants shall apply only to the Company’s initial
underwritten public offering of equity securities, shall not apply to the sale
of any shares by an Investor to an underwriter pursuant to an underwriting
agreement and shall only be applicable to the Investors if all the Company’s
executive officers, directors and greater than ten percent (10%) stockholders
enter into similar agreements. Each Subscriber agrees to execute an agreement(s)
reflecting (i) and (ii) above as may be requested by the managing underwriters
at the time of the initial underwritten public offering, and further agrees that
the Company may impose stop transfer instructions with its transfer agent in
order to enforce the

A-6


--------------------------------------------------------------------------------




covenants in (i) and (ii) above. The underwriters in connection with the
Company’s initial underwritten public offering are intended third party
beneficiaries of the covenants in this Section 5(f) and shall have the right,
power and authority to enforce such covenants as though they were a party
hereto.

6.             Insider Trading Prohibition; Indemnity; Escrow Release

(a)           Until the filing by the Company of a current report on Form 8-K
with the SEC describing the Merger (as such term is defined in the Memorandum)
and the Offering, the undersigned hereby agrees to (i) refrain from (A) engaging
in any transactions with respect to the capital stock of the Company or
securities exercisable or convertible into or exchangeable for any shares of
capital stock of the Company, and (B) entering into any transaction which would
have the same effect, or entering into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
the capital stock of the Company and (ii) indemnify and hold harmless the
Company, the Placement Agent, if any, and their respective officers and
directors, employees, agents, sub-agents and affiliates and each other person,
if any, who controls any of the foregoing, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any violation of this Section 6 by the undersigned.

(b)           The undersigned agrees to indemnify and hold harmless the Company,
the Placement Agent, if any, the Escrow Agent and their respective officers and
directors, employees, agents, sub-agents and affiliates and each other person,
if any, who controls any of the foregoing, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any false representation or warranty by the undersigned, or
the undersigned’s breach of, or failure to comply with, any covenant or
agreement made by the undersigned herein or in any other document furnished by
the undersigned to the Company, the Placement Agent, if any, the Escrow Agent
and their respective officers and directors, employees, agents, sub-agents and
affiliates and each other person, if any, who controls any of the foregoing in
connection with the Offering.

(c)           The Subscriber acknowledges that the Placement Agent, if any,  may
act on behalf of the Subscribers, solely for the sake of convenience, in
connection with confirmation to the Escrow Agent that the closing has occurred
and thereby direct the Escrow Agent to disburse the Subscribers’ subscription
funds held in escrow to the Company at such time.  In doing so, however, the
Placement Agent makes no representation or warranty to the Subscribers as to the
satisfaction of all conditions precedent to the closing or with respect to any
due diligence investigations concerning the Company, all of which shall be and
remain the Subscriber’s own responsibility.

7.             Conditions to Acceptance of Subscription

The Company’s right to accept the subscription of the undersigned is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):

(a)           On the Closing Date, no legal action, suit or proceeding shall be
pending which seeks to restrain or prohibit the transactions contemplated by
this Agreement.

(b)           The closing of the Merger (as such term is defined in the
Memorandum) shall occur concurrently with or prior to the acceptance of this
subscription.

(c)           The Company that will acquire by merger the business of Surfect
shall have expressly assumed this Agreement and the other subscription documents
in the Offering and shall have indicated such assumption by executing and
delivering a counterpart of this executed Agreement and the other subscription
documents.

(d)           The representations and warranties of the Company contained in
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct on the Closing Date as if made on the Closing
Date.

A-7


--------------------------------------------------------------------------------




9.             Notices to Subscribers

(a)           THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS.  THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

(b)           THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM.  SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED
TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

10.                               Miscellaneous Provisions

(a)           Modification.  Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.

(b)           Survival.  The undersigned’s representations and warranties made
in this Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Units.

(c)           Notices.  Any party may send any notice, request, demand, claim or
other communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

(d)           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon, and inure to the benefit of, the parties to
this Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the undersigned is more than one person or
entity, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

(e)           Assignability.  This Agreement is not transferable or assignable
by the undersigned.

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
conflicts of law principles.

(g)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

A-8


--------------------------------------------------------------------------------




ANTI-MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.

To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets.  According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the new laws.

As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

A-9


--------------------------------------------------------------------------------




ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the          
day of                        2006.

 

x $25,000 for each Unit

 

= $                                   .

Units subscribed for

 

 

 

Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

1.

o

Individual

 

 

 

2.

o

Joint Tenants with Right of Survivorship

 

 

 

3.

o

Community Property

 

 

 

4.

o

Tenants in Common

 

 

 

5.

o

Corporation/Partnership/ Limited Liability Company

 

 

 

6.

o

IRA

 

 

 

7.

o

Trust/Estate/Pension or Profit sharing Plan

 

 

Date Opened:                            

 

 

 

8.

o

As a Custodian for



 

 

Under the Uniform Gift to Minors Act of the State of

 

 

 

9.

o

Married with Separate Property

 

 

 

10.

o

Keogh

 

 

 

11.

o

Tenants by the Entirety

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 11.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 12.

A-10


--------------------------------------------------------------------------------




EXECUTION BY NATURAL PERSONS

Exact Name in Which Title is to be Held

 

 

 

 

 

Name (Please Print)

 

Name of Additional Purchaser

 

 

 

 

 

 

 

 

 

Residence: Number and Street

 

Address of Additional Purchaser

 

 

 

 

 

 

 

 

 

City, State and Zip Code

 

City, State and Zip Code

 

 

 

 

 

 

 

 

 

Social Security Number

 

Social Security Number

 

 

 

 

 

 

 

 

 

Telephone Number

 

Telephone Number

 

 

 

 

 

 

 

 

 

Fax Number (if available)

 

Fax Number (if available)

 

 

 

 

 

 

 

 

 

E-Mail (if available)

 

E-Mail (if available)

 

 

 

 

 

 

 

 

 

(Signature)

 

(Signature of Additional Purchaser)

 

 

ACCEPTED this        day of                  2006, on behalf of the Company.

By:

 

 

 

 

Name:

 

 

Title:

 

A-11


--------------------------------------------------------------------------------




EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

Name of Entity (Please Print)

 

Date of Incorporation or Organization:

 

 

 

State of Principal Office:

 

 

 

Federal Taxpayer Identification Number:

 

 

 

 

 

Office Address

 

 

 

 

 

City, State and Zip Code

 

 

 

 

 

Telephone Number

 

 

 

 

 

Fax Number (if available)

 

 

 

 

 

E-Mail (if available)

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[seal]  

 

 

 

 

 

Attest:

 

 

 

 

 

 

(If Entity is a Corporation)

 

 

 

 

 

 

 

 

 

 

 

Address

 

ACCEPTED this           day of                   2006, on behalf of the Company.

 

By:

 

 

 

 

Name:

 

 

Title:

A-12


--------------------------------------------------------------------------------




INVESTOR QUESTIONNAIRE

Instructions:  Check all boxes below which correctly describe you.

o                           You are (i) a bank, as defined in Section 3(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), (ii) a savings
and loan association or other institution, as defined in Section 3(a)(5)(A) of
the Securities Act, whether acting in an individual or fiduciary capacity, (iii)
a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (iv) an insurance company as
defined in Section 2(13) of the Securities Act, (v) an investment company
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), (vi) a business development company as defined in Section
2(a)(48) of the Investment Company Act, (vii) a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301 (c)
or (d) of the Small Business Investment Act of 1958, as amended, (viii) a plan
established and maintained by a state, its political subdivisions, or an agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees and you have total assets in excess of $5,000,000, or (ix) an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and (1) the decision that you shall
subscribe for and purchase Units of the Company  (each Unit comprised of 
25,000  shares of the Company’s Common Stock (the “Common Stock” or the
“Shares”) and a Warrant to purchase 12,500 shares of Common Stock,  the
“Units”), is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, (2) you have total assets in excess of $5,000,000
and the decision that you shall subscribe for and purchase the Units is made
solely by persons or entities that are accredited investors, as defined in Rule
501 of Regulation D promulgated under the Securities Act (“Regulation D”) or (3)
you are a self-directed plan and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors.

o                           You are a private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940, as
amended.

o                           You are an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), a
corporation, Massachusetts or similar business trust or a partnership, in each
case not formed for the specific purpose of making an investment in the Units
and with total assets in excess of $5,000,000.

o                           You are a director or executive officer of the
Company.

o                           You are a natural person whose individual net worth,
or joint net worth with your spouse, exceeds $1,000,000 at the time of your
subscription for and purchase of the Units.

A-13


--------------------------------------------------------------------------------


o                           You are a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with your spouse in excess of $300,000 in each of the two most recent
years, and who has a reasonable expectation of reaching the same income level in
the current year.

o                           You are a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Units, whose
subscription for and purchase of the Units is directed by a sophisticated person
as described in Rule 506(b)(2)(ii) of Regulation D.

o                           You are an entity in which all of the equity owners
are persons or entities described in one of the preceding paragraphs.

A-14


--------------------------------------------------------------------------------




The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units of the Company.

 

 

 

Name of Purchaser [please print]

 

Name of Co-Purchaser [please print]

 

 

 

 

 

 

 

 

 

Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)

 

Signature of Co-Purchaser

 

 

 

 

 

 

 

 

 

Name of Signatory (Entities only)

 

 

 

 

 

 

 

 

 

 

 

Title of Signatory (Entities only)

 

 

 

 

A-15


--------------------------------------------------------------------------------


EXHIBIT B

SUBSCRIPTION RECONFIRMATION AGREEMENT

This Subscription Reconfirmation Agreement (this “Agreement”) is being delivered
by the undersigned subscriber (the “Subscriber”) to the publicly-traded company
identified below (the “Company”) in connection with the Company’s private
placement (the “Offering”) of  Units (the “Units”) at a purchase price of
$25,000 per Unit.

The Subscriber hereby acknowledges and agrees that:

1.  It has delivered a signed copy of the Subscription Agreement and Investor
Questionnaire to the Company in the forms included in the subscription package
provided by the Company to the Subscriber.

2.   It has paid the purchase price for the Units by wire transfer to American
National Bank,  the Company’s escrow agent for the Offering, in accordance with
the instructions included in the Subscription Documents and Instructions 
provided to the Subscriber by the Company.

3.  It has received and reviewed  the Draft 8-K included in the Supplement
provided by the Company to the Subscriber.

4.  By execution hereof, the Subscriber re-affirms its desire and intent to
subscribe for Units in this Offering on the terms set forth on the Subscription
Agreement.

SUBSCRIBER:

ACCEPTED this        day of                2006, on behalf of the Company.

By:

 

 

 

Name:

 

Title:

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF WARRANT

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT.

SURFECT HOLDINGS, INC.

COMMON STOCK PURCHASE WARRANT

This certifies that, for good and valuable consideration, Surfect Holdings,
Inc., a  Delaware corporation (the “Company”), grants to                    (the
“Warrantholder”), the right to subscribe for and purchase from the Company
12,500 validly issued, fully paid and nonassessable shares (the “Warrant
Shares”) of the Company’s Common Stock, $          par value (the “Common
Stock”), at the purchase price per share of $2.00 (the “Exercise Price”),
exercisable at any time and from time to time during the period (the “Exercise
Period”) commencing on the date hereof and ending on the fourth anniversary of
the date hereof, all subject to the terms, conditions and adjustments herein set
forth.

1.   DURATION AND EXERCISE OF WARRANT; CALL OF WARRANT; PAYMENT OF TAXES;   
INFORMATION.

1.1  DURATION AND EXERCISE OF WARRANT.

(a)  EXERCISE.  This Warrant may be exercised in whole or in part by the
Warrantholder by (i) the surrender of this Warrant to the Company, with a duly
executed Exercise Form attached hereto as Exhibit A specifying the number of
Warrant Shares to be purchased, during normal business hours on any Business Day
during the Exercise Period and (ii) the delivery of payment to the Company, for
the account of the Company, by wire transfer to a bank account specified by the
Company of the Exercise Price for the number of Warrant Shares specified in the
Exercise Form.

(b)  PROCEDURAL ISSUES.  All Warrant Shares issued pursuant to this Section 1.1
shall be deemed to be issued to the Warrantholder as the record holder of such
Warrant Shares as of the close of business on the date on which this Warrant
shall have been surrendered and payment made for the Warrant Shares.  A stock
certificate or certificates for the Warrant Shares specified in the Exercise
Form shall be delivered to the Warrantholder as promptly as practicable, and in
any event within three Business Days, thereafter.  If this Warrant shall have
been exercised only in part, the Company shall, at the time of delivery of the
stock certificate or certificates, deliver to the Warrantholder a new Warrant
evidencing the rights to purchase the remaining Warrant Shares, which new
Warrant shall in all other respects be identical with this Warrant.  No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any cash dividends paid or payable to holders of record of Common
Stock prior to the date as of which the Warrantholder shall be deemed to be the
record holder of such Warrant Shares.

1.2  CALL OF WARRANT BY COMPANY.

(a) CALL OPTION.  If at any time prior to the exercise of this Warrant in full
and provided that the Warrant Shares shall have been registered under the
Securities Act of 1933 (the “Securities Act”), the fair

C-1


--------------------------------------------------------------------------------




market value (as defined below) of one share of the Company’s Common Stock
remains equal to or greater than $3.00 over any consecutive 20 day period (the
“Threshold Period”), the Company shall have the option to purchase this Warrant
from Warrantholder for $0.05 per Warrant Share.  To exercise this call option,
the Company shall, within 30 days following termination of the Threshold Period,
and at least 30 days prior to exercise of the option, provide the Warrantholder
with written notice specifying the date the option will be exercised.  The
Warrantholder then shall have 10 days after receipt of such notice to exercise
its rights under this Warrant.

If the Company fails to exercise this call option in the manner and within the
time periods specified in this Section 1.2, the Company shall be deemed to have
waived its right to invoke such option and Warrantholder shall retain all rights
granted to it under this Warrant as though the Threshold Period had never
occurred; PROVIDED, HOWEVER, that the Company’s call option shall be revived
should the Company’s Common Stock again trade at or above $3.00 for an
additional Threshold Period following any previous waiver by the Company of such
option.

(b)  FAIR MARKET VALUE.  For purposes of Section 1.2, fair market value of one
share of the Company’s Common Stock shall mean:

(i) the closing price per share of the Company’s Common Stock on the principal
securities exchange on which the Common Stock is listed  or admitted to trading
or,

(ii) if not listed or traded on any securities exchange, the average of the bid
and asked price per share as reported in the Nasdaq Bulletin Board or in the
“pink sheets” published by the National Quotation Bureau, Inc.

1.3  PAYMENT OF TAXES.  The issuance of certificates for Warrant Shares shall be
made without charge to the Warrantholder for any stock transfer or other
issuance tax in respect thereto; PROVIDED, HOWEVER, that the Warrantholder shall
be required to pay any and all taxes which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Warrantholder as reflected upon the books of the
Company.

1.4  INFORMATION.  Upon receipt of a written request from a Warrantholder,  the
Company agrees to deliver promptly to such Warrantholder a copy of its current
publicly available financial statements and to provide such other publicly
available information concerning the business and operations of the Company as
such Warrantholder may reasonably request in order to assist the Warrantholder
in evaluating the merits and risks of exercising the Warrant and to make an
informed investment decision in connection with such exercise.

2.   RESTRICTIONS ON TRANSFER; RESTRICTIVE LEGENDS.

2.1  RESTRICTIONS ON TRANSFER; COMPLIANCE WITH SECURITIES LAWS.  This Warrant or
the Warrant Shares issued upon the exercise of this Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and transferee
(including the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, if such are requested by the Company). 
The Warrantholder, by acceptance hereof, acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are being acquired solely for
the Warrantholder’s own account and not as a nominee for any other party, and
for investment, and that the Warrantholder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any state securities laws.

C-2


--------------------------------------------------------------------------------




2.2 RESTRICTIVE LEGENDS.  This Warrant shall (and each Warrant issued in
substitution for this Warrant issued pursuant to Section 4 shall) be stamped or
otherwise imprinted with a legend in substantially the following form:

“THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS  AMENDED, AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN  EXEMPTION FROM REGISTRATION
UNDER SUCH ACT.”

Except as otherwise permitted by this Section 2, each stock certificate for
Warrant Shares issued upon the exercise of any Warrant and each stock
certificate issued upon the direct or indirect transfer of any such Warrant
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form:

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR
PURSUANT TO AN  EXEMPTION FROM REGISTRATION UNDER SUCH ACT.”

Notwithstanding the foregoing, the Warrantholder may require the Company to
issue a stock certificate for Warrant Shares without a legend if (i) such
Warrant Shares, as the case may be, have been registered for resale under the
Securities Act or sold pursuant to Rule 144 under the Securities Act (or a
successor rule thereto) or (ii) the Warrantholder has provided an opinion of
counsel addressed to the Company and  reasonably satisfactory to the Company
that such registration is not required with respect to such Warrant Shares.

3.   RESERVATION OF SHARES, ETC.

The Company covenants and agrees that all Warrant Shares which are issued upon
the exercise of this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable and free from all taxes, liens, security interests, charges
and other encumbrances with respect to the issue thereof, other than taxes in
respect of any transfer occurring contemporaneously with such issue. The Company
further covenants and agrees that, during the Exercise Period, the Company will
at all times have authorized and reserved, and keep available free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant.

4.   EXCHANGE, LOSS OR DESTRUCTION OF WARRANT.

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and, in the case of loss,
theft or destruction, of such bond or indemnification as the Company reasonably
may require, and, in the case of such mutilation, upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor.  The term “Warrant” as used in this agreement shall be deemed to
include any Warrants issued in substitution or exchange for this Warrant.

C-3


--------------------------------------------------------------------------------




5.   OWNERSHIP OF WARRANT.

The Company may deem and treat the person in whose name this Warrant is
registered as the holder and owner hereof (notwithstanding any notations of
ownership or writing hereon made by anyone other than the Company) for all
purposes and shall not be affected by any notice to the contrary.

6.   CERTAIN ADJUSTMENTS.

6.1 The number of Warrant Shares purchasable upon the exercise of this Warrant
and the Exercise Price shall be subject to adjustment as follows:

(a)  STOCK DIVIDENDS.  If at any time prior to the exercise of this Warrant in
full (i) the Company shall fix a record date for the issuance of any stock
dividend payable in shares of Common Stock or (ii) the number of shares of
Common Stock shall have been increased by a subdivision or split-up of shares of
Common Stock, then, on the record date fixed for the determination of holders of
Common Stock entitled to receive such dividend or immediately after the
effective date of subdivision or split-up, as the case may be, the number of
shares of Common Stock to be delivered upon exercise of this Warrant will be
increased so that the Warrantholder will be entitled to receive the number of
shares of Common Stock that such Warrantholder would have owned immediately
following such action had this Warrant been exercised immediately prior thereto,
and the Exercise Price will be adjusted as provided below in paragraph (e).

(b)  COMBINATION OF STOCK.  If at any time prior to the exercise of this Warrant
in full the number of shares of Common Stock outstanding shall have been
decreased by a combination of the outstanding shares of Common Stock, then,
immediately after the effective date of such combination, the number of shares
of Common Stock to be delivered upon exercise of this Warrant will be decreased
so that the Warrantholder thereafter will be entitled to receive the number of
shares of Common Stock that such Warrantholder would have owned immediately
following such action had this Warrant been exercised immediately prior thereto,
and the Exercise Price will be adjusted as provided below in paragraph (e).

(c)  REORGANIZATION, ETC.  If at any time prior to the exercise of this Warrant
in full any capital reorganization of the Company, or any reclassification of
the Common Stock, or any consolidation of the Company with or merger of the
Company with or into any other person or any sale, lease or other transfer of
all or substantially all of the assets of the Company to any other person, shall
be effected in such a way that the holders of Common Stock shall be entitled to
receive stock, other securities or assets, including cash (whether such stock,
other securities or assets are issued or distributed by the Company or another
person) with respect to or in exchange for Common Stock, then, upon exercise of
this Warrant the Warrantholder shall have the right to receive the kind and
amount of stock, other securities or assets receivable upon such reorganization,
reclassification, consolidation, merger or sale, lease or other transfer by a
holder of the number of shares of Common Stock that such Warrantholder would
have been entitled to receive upon exercise of this Warrant had this Warrant
been exercised immediately before such reorganization, reclassification,
consolidation, merger or sale, lease or other transfer, subject to adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 6.

(d)  FRACTIONAL SHARES.  No fractional shares of Common Stock or scrip shall be
issued to any Warrantholder in connection with the exercise of this Warrant. 
Instead of any fractional shares of Common Stock that would otherwise be
issuable to such Warrantholder, the Company will pay to such Warrantholder a
cash adjustment in respect of such fractional interest in an amount equal to
that fractional interest of the then current fair market value per share of
Common Stock.

C-4


--------------------------------------------------------------------------------




(e)  EXERCISE PRICE ADJUSTMENT.  Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant is adjusted, as herein provided,
the Exercise Price payable upon the exercise of this Warrant shall be adjusted
by multiplying such Exercise Price immediately prior to such adjustment by a
fraction, of which the numerator shall be the number of Warrant Shares
purchasable upon the exercise of the Warrant immediately prior to such
adjustment, and of which the denominator shall be the number of Warrant Shares
purchasable immediately thereafter.

(f)  NO DUPLICATE ADJUSTMENTS.  Notwithstanding anything else to the contrary
contained herein, in no event will an adjustment be made under the provisions of
this Section 6 to the number of Warrant Shares issuable upon exercise of this
Warrant or the Exercise Price for any event if an adjustment having
substantially the same effect to the Warrantholder as any adjustment that
otherwise would be made under the provisions of this Section 6 is made by the
Company for any such event to the number of shares of Common Stock (or other
securities) issuable upon exercise of this Warrant.

6.2  NO ADJUSTMENT FOR DIVIDENDS.  Except as provided in Section 6.1, no
adjustment in respect of any dividends shall be made during the term of the
Warrant or upon the exercise of this Warrant.

6.3  NOTICE OF ADJUSTMENT.  Whenever the number of Warrant Shares or the
Exercise Price of such Warrant Shares is adjusted, as herein provided, the
Company shall promptly mail by first class, postage prepaid, to the
Warrantholder, notice of such adjustment or adjustments and a certificate of the
chief financial officer of the Company setting forth the number of Warrant
Shares and the Exercise Price of such Warrant Shares after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made.

7.   NOTICES OF CORPORATE ACTION.

In the event of

(a)  any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, or

(b)  any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any Change of Control,
or

(c)  any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

the Company will mail to the Warrantholder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right and the amount and character of any such
dividend, distribution or right, (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, Change of Control,
dissolution, liquidation or winding-up is to take place and the time, if any
such time is to be fixed, as of which the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for the securities or other property deliverable upon such
reorganization, reclassification, recapitalization, Change of Control,
dissolution, liquidation or winding-up and (iii) that in the event of a Change
of Control, the Warrants are exercisable immediately prior to the consummation
of such Change of Control.  Such notice shall be mailed at least 10 days prior
to the date therein specified, in the case of any date referred to in the
foregoing subdivision (i), and at least 10 days prior to the date therein
specified, in the case of the date referred to in the foregoing subdivision
(ii).

C-5


--------------------------------------------------------------------------------




8.   DEFINITIONS.

As used herein, unless the context otherwise requires, the following terms have
the following respective meanings:

BUSINESS DAY:  any day other than a Saturday, Sunday or a day on which national
banks are authorized by law to close in the City of New York, State of New York.

CHANGE OF CONTROL:  shall mean (i) the consolidation of the Company with or
merger of the Company with or into any other person in which the Company is not
the surviving corporation, (ii) the sale of all or substantially all of the
assets of the Company to any other person or (iii) any sale or transfer by the
Company of any capital stock of the Company after the date of this agreement,
following which more than 50% of the combined voting power of the Company
becomes beneficially owned by one person or group acting together.  For purposes
of this definition, “group” shall have the meaning as such term is used in
Section 13(d)(1) under the Exchange Act.

EXCHANGE ACT:  the Securities Exchange Act of 1934, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.  Reference to a particular section of the
Securities Exchange Act of 1934, as amended, shall include a reference to a
comparable section, if any, of any successor federal statute.

EXERCISE FORM:  an Exercise Form in the form annexed hereto as Exhibit A.

EXERCISE PRICE:  the meaning specified on the cover of this Warrant, as such
price may be adjusted pursuant to Section 6 hereof.

SEC:  the Securities and Exchange Commission or any other federal agency at the
time administering the Securities Act or the Exchange Act, whichever is the
relevant statute for the particular purpose.

SECURITIES ACT:  the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.  Reference to a particular section
of the Securities Act of 1933, as amended, shall include a reference to the
comparable section, if any, of any successor federal statute.

9.  MISCELLANEOUS.

9.1 ENTIRE AGREEMENT.  This Warrant constitutes the entire agreement between the
Company and the Warrantholder with respect to this Warrant and supersede all
prior agreements and understandings, both written and oral, with regard to the
subject matter hereof.

9.2 BINDING EFFECTS; BENEFITS.  This Warrant shall inure to the benefit of and
shall be binding upon the Company and the Warrantholder and their respective
successors.  Nothing in this Warrant, expressed or implied, is intended to or
shall confer on any person other than the Company and the Warrantholder, or
their respective successors, any rights, remedies, obligations or liabilities
under or by reason of this Warrant.

9.3 AMENDMENTS AND WAIVERS.  This Warrant may not be modified or amended except
by an instrument or instruments in writing signed by the Company and the
Warrantholder.  Either the Company or the Warrantholder may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Warrant on the part of such other party hereto to be performed or complied with.

C-6


--------------------------------------------------------------------------------




The waiver by any such party of a breach of any term or provision of this
Warrant shall not be construed as a waiver of any subsequent breach.

9.4 SECTION AND OTHER HEADINGS.  The section and other headings contained in
this Warrant are for reference purposes only and shall not be deemed to be a
part of this Warrant or to affect the meaning or interpretation of this Warrant.

9.5 FURTHER ASSURANCES.  Each of the Company and the Warrantholder shall do and
perform all such further acts and things and execute and deliver all such other
certificates, instruments and documents as the Company or the Warrantholder may,
at any time and from time to time, reasonably request in connection with the
performance of any of the provisions of this agreement.

9.6 NOTICES.  All notices and other communications required or permitted to be
given under this Warrant shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by United States mail, postage
prepaid, to the parties hereto at the following addresses or to such other
address as any party hereto shall hereafter specify by notice to the other party
hereto:

(a)  if to the Company, addressed to:

12000-G Candelaria NE

Albuquerque, NM 87112

(b)  if to the Warrantholder, addressed to the Warrantholder’s address in the
Company’s records.

Except as otherwise provided herein, all such notices and communications shall
be deemed to have been received on the date of delivery thereof, if delivered
personally, or on the third Business Day after the mailing thereof.

9.7 SEVERABILITY.  Any term or provision of this Warrant which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the terms and provisions of this Warrant or affecting the
validity or enforceability of any of the terms or provisions of this Warrant in
any other jurisdiction.

9.8 GOVERNING LAW.  This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Delaware, except as they may be
preempted by federal law.  In any action brought or arising out of this Warrant,
the Warrantholder and the Company hereby consent to the jurisdiction of any
federal or state court having proper venue within the State of New Mexico and
also consent to the service of process by any means authorized by New Mexico or
federal law.

9.9 TERMINATION.  This Warrant shall expire at 5:00 P.M., Pacific standard time,
on the fourth anniversary hereof.

9.10 NO RIGHTS OR LIABILITIES AS STOCKHOLDER.  Nothing contained in this Warrant
shall be determined as conferring upon the Warrantholder any rights as a
stockholder of the Company until the Warrantholder exercises this Warrant in
whole or in part, or as imposing any liabilities on the Warrantholder to
purchase any securities whether such liabilities are asserted by the Company or
by creditors or stockholders of the Company or otherwise.

C-7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

Dated:                    , 2006.

 

SURFECT HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

 

 

Title

 

 

C-8


--------------------------------------------------------------------------------


 

Surfect Holdings, Inc.
  Schedule of Buyers

 

Investor Name

 

Amount of
Investment

 

No. of
Units
Purchased

 

Charlene Khaghan

 

$

50,000

 

2

 

Brad and Allison Feinberg

 

$

50,000

 

2

 

Alan Horowitz

 

$

100,000

 

4

 

David J. Adelman

 

$

50,000

 

2

 

Jonathan Alpert

 

$

25,000

 

1

 

Brian Carp

 

$

25,000

 

1

 

David Rounick

 

$

25,000

 

1

 

Greg Wallace

 

$

25,000

 

1

 

David Goldstein

 

$

25,000

 

1

 

Jeff and Amy Cohan

 

$

25,000

 

1

 

Elinor Ganz IRA

 

$

50,000

 

2

 

Harold Gelber Rev. Trust

 

$

25,000

 

1

 

Aharon Ungar & Jennifer Ungar

 

$

50,000

 

2

 

Chocolate Chip Investments

 

$

100,000

 

4

 

DiMarino-Kroop-Prieto Gastroin

 

$

25,000

 

1

 

Aaron McKie

 

$

25,000

 

1

 

Ira M. Lubert

 

$

250,000

 

10

 

Natalie Rounick

 

$

25,000

 

1

 

Lester E. Lipschutz

 

$

25,000

 

1

 

Peddle Partners

 

$

50,000

 

2

 

Elinor Ganz as Trustee for Amy Ganz

 

$

25,000

 

1

 

Ira Saligman

 

$

50,000

 

2

 

Serpentine Group Inc., Defined Benefit Pension Plan

 

$

50,000

 

2

 

Alfred Gladstone 401K

 

$

25,000

 

1

 

Sidney Ulreich 401k

 

$

37,500

 

1.5

 

Frank & Suzanne Pearl

 

$

50,000

 

2

 

Beverly Pinnas

 

$

25,000

 

1

 

Jeffrey and Robin Feinberg

 

$

50,000

 

2

 

Elinor Ganz as Trustee for Susan Ganz

 

$

25,000

 

1

 

Sandor Capital Master Fund I, L.P. (Funds delivered through UBS Account)

 

$

250,000

 

10

 

John Fries

 

$

250,000

 

10

 

Frank Trimboli

 

$

100,000

 

4

 

Mark Nicosia

 

150,000

 

6

 

Phyllis Ulreich

 

37,500

 

1.5

 

Joseph Papa

 

250,000

 

10

 

Gemini Master Fund

 

200,000

 

8

 

Schreiber Living Trust

 

200,000

 

8

 

 

 

 

 

 

 

 

 

$

2,800,000

 

112

 

 


--------------------------------------------------------------------------------